Title: From David Humphreys to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 28 August 1782
From: Humphreys, David
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                     Sir.
                     Head Quarters Newburgh Augst 28th 1782
                  
                  Upon mentioning the subject of your favor of the 27th to His Excellency, he was pleased to direct me to inform you, that, as the service of many Engineers will not be necessary in the Camp we are about to take, which indeed is but a change of Position, and as you are so perfectly acquainted with the plan of the Works now carrying on at West Point & its dependencies, he would have you at present continue to superintend them—but in case we should come to serious operations in the field, he will not be unmindful, in making his Arrangements, of employing your Talents in such a manner as will be useful to the Public & reputable to yourself.  In the mean time, the General proposes that all the Engineers, (except Coll Lamay & one other Who will be named by him) shall be employed under your Orders in carrying the Works now in hand into execution.  I am with great regd & esteem Sir.
                  
               